Grievance Decision from Reviewing Authority

DOC Number: 237370

 

 

Inmate/Offender Name: _James Ezell
Receipt Date: 06-05-18 Grievance Category Code: 3 Grievance Number: _JCCC-18-60
4. Discrimination 3. Complaint against staff 5.Disciplinary process 7.Medical 9, Records/Sentence Admin.
8.Property/Trust 10. Religion
2. Classification .4. Condition of confinement _6.Legal Fund 11. Personal Identity

 

Decision: Mr, Ezell #237370

There is no evidence or documentation that states a use of force took place.

Relief Denied

 

Reviewing Authority — Facility Health Services Admin (medical issues) Date

b-$-18
Review Aufhgrity - ty/District/Unit Head Date

| have received a copy of the decision of the reviewing authority.

 

 

Signature of Grievant Date

 

Signature of Staff Witness and Printed Name of Witness Date

You may appeal to the Administrative Review Authority or Personal identity ARA at Department of Corrections, P.O. Box
11400, Oklahoma City, OK 73136-0400 or Medical ARA at 2901 N. Classen Blvd, Suite 200, Oklahoma City, OK 73106,
within 15 days of the receipt of response using only DOC Form 060125V entitled "Misconduct/Grievance Appeal Tu
Administrative Review Authority.” Do not send this decision to the Administrative Review Authority or Medical ARA.

1. Original to. file
2. Copy to inmate/offender

DOC 090124B (R 7/16)

 

Note Plant ft KEE davir cau otter Exhibt 1F Leh EXHIA ITA)

eh =e
A |

INMATE/OFFENDER GRIEVANCE 3 f° 73 imo =

a Lie ie
j i * wean ak ha

  

   
  

Grievance no} a Nes

Luni6
Grievance code: fs ae

yes

tak CAL, Ss) ey
— POEM Ne Ae q it ee Ba pee
Response due: “s) Watdii WS aie _ =
AteRTa TE

es

 

 

 

 

 

DO NOT WRITE ABOVE THIS LINE O19 99 ayer
Date 4 36-18 Facility or District 0c} ll Ox
a
Name Je mts be h Facility Housing Unit RuL/ J COL. -ODCE EC II
9293)" wed: BOI
ODOC Number 7373) Date "Request to Staff’ response received: “18

Have you previously submitted a grievance on this same issue?_VeS If yes, what date _s~26-1§, facility

(ww ] J.0.0:C. —, grievance # ————_. You must submit this completed original within 15 days of the receipt of the
response fo the “Request to Staff’. The “Request to Staff’ must have been submitted within 7 days of the incident.
Do not include/attach anything to this grievance except the “Request to Staff’ including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

1. The nature of your complaint. This statement must be specific as fo the complaint, dates, places,
Fee One and how you were affected. One issue or incident per grievance. Use backside of
this page only, if necessary. ‘ oly dL
Or, Fay.3, adty you Lt Parlls Sof. Strenwind oy Waller anil Capt Hodgle at
occ: Came to cell 16 an bind owe hans iL gat not with out He Carmen yea
DOL offwers are vnown For Killing offendas harminé offynders ond it Paley to (etore
onler vases EXCESSIVE FoRLeE pnte ye hit. Park rw] Pyle would be used He caret
yas neigessrry in ie evenh 1 was pransfued +> DCF Mary for the recildy EXCUSE,
Mv ; nformal action taken (including dates) to resolve the complaint, as well as the names of those employees
from whom you sought an answer to your grievance,

offender cequesy supmtted 5-5-16 on 5-b-19 Followed by “RIS” whoh La PadZ
elisregard thy queshon EALESSIVE Furce was used ny actors used was
neccessary with any bodily threats of celion by of fendir C aall I373]o0 nese
b fiver cvial J lave pbtained Carater.

3. The action you believe the reviewing authority may lawfully take. . sh he
@C.0. LT, Park pei te Use at iit practice t an (0.0.00) wie "I aust
reewe FORCE Polley cequires WW. The unt camerce Suppery 2h
EXCESSIVE FoR We

7 wy tay, EXCESSIVE FORCE used by o vers wthont this vider Camer™ |
y Gilge supports #nd EXCE $$ C ie be oll eee bo defend myself agers dirly

 

 

an me to mgher securely can pe uphel paprecdion
Grievance report sent to (warden/district supervisor/correctional health services administrator): z
Jason rytin sslardlan orfibUry -
Name . Title
1) erp phe. LE bea L-lY
Signati/re of Griefant Date Sent to Reviewing Authority
DOC 090124A (R 7/16)
1. Original to file cee
2. Copy to inmate/offender JUN 4°

Ex lb

 

 
 

“ ‘a 5 tC

-_

_ oe Na

‘9178 YW) GbzLO6O dod

Aut eravive er5gp

-_—

     
  
    

 

IN

Boe ST AVA SE CHADSIA SELES

chaoy| $579

ne paw IBUe)

usp oF ‘iden J

3 aly 9) fEUBLG i
JaPBUILY of jibe esuodsal ajp,

   

 

 

 

O° bGaRz Sf “DDD

SNIT SIH AAO1SS SUA LON og
ANSWNDISSY YLOAA
AOE 3 8NN TIZO.VLINA “AEE wESWAN dod *

FIGINCY Th
SHOT MST IT el,

ke aged 2 Zed. fa] OFF LURE
ease J Mie

   
   

nf a? aS

feu,

Affotxa yeqin sted) {pe

Sara ihe NPE LUA FO YO Ta vay

 

y Rul PN 2

pore uy Ps Ft “yn wad fy

Tpa my

fu SRA Piper PPT aa

Fa. LOT® WQUrAF 2 “eral Pie pirate

FROWN Ap GHA

UO pRpenve oO Of
1 faa Galen pou

te ew o¢cr

‘NOLLISOdSid

 

pe FEB

CuNRad) i ce
_ Ves Sein y “SAWN
Ar SwipbAn Fieaat
UE AYA AA Tee FO WM
P98 7 BIRT Ful Het ue
ap APE? Ey) vai Pee Of

‘SYNLYNDIS

   

 

Yea penta az Fr neu ofid lt

rary Up it aA hye bu0 6

 

fo , RUTY heA Pik Pah pres por EF Fil
itt ATE, win PA 1 Poe PTS TES Pet

SIYLUAsaL ater Wa/qaid Inox a3}
aU" pajsalts BBM NOAM
jstus}Eps: stu t ‘QOUR}SISS

As-AlPalloads a] alnylel ANDA SHES OPIS
ly Hue 'PaAIGAUl JauOgsiad « ssoBid.‘sayep yuppid
Balssp nak Yofyn Ud waigaid ayy "RUBUQ ing

    

$/Foees :
“palainsueun vou Bujaq
anbayy, Jad? jUapIOU 10‘dnsg}
WWD St}:0}-Se oulgads aqysnww
“Ajaiaiduioa HIS Losers

 

“yanpuassyuy SU] 0} Pallbisse Jo
S}4} ‘sdop 2, ip fogeonpuoosiy Burpuad

ny y syniao:
anss) Lge 0 fon, Phe ij | Seiefa) ety Blipusd ariay Au

f v 0g - § MiSisg) ! ighuo Bu
pe “# SoURABIE,,

    

 

 

 

JELIDJOOD Aseuljalds)p 6
B. Oy S}E/8) JOU Saop

BJO#NSME! eS ANB -T Joy ap
Ipuad aoleAUB eB BABY TOU op

 

uy Aq palansue.aq-Ajuo Ae }sonbay

saop” ysanbas SIU,
‘pue Jagiunu: ‘8p. SEOIPU "Bu uiplied SLUASME 2 Jj

OP] YEU Lue |
Op | Jey] muy I

  

 

ae us PRO Moe EER TT fare Hi Seyep yeu ‘sak y)
r sonpetaliies 44 yee “UE QUE NaUe, to EIS) }Sanboy,, B peniuans: -ApES sour aney 5 A aneyp fo —

 

AGS EME
102 FT ai

| CRAIR,

aubisaq J

bat see

iA

ETD] LIN LSIOIAL OWS
JSVLS OL issnosy

SS8I01 y SOUBAAL icy lspusygjeyeuiuy

OAleiqry Mey ou] yBnomyy psywigne ag iSnyy

_ 88/8 N 278.40 Tut ONY SINYN)

   
 

* yew “11
 

JOE M. ALLBAUGH 0 MARY PALLIN
DIRECTOR GOVERNOR.
STATE OF OXLAHOMA

OKLAHOM:.. DEPARTMENT OF CORRECTIONS
ADEZ-ASTRATIVE REVIEW AUTHORITY

ICCC 18-60

Date: JULY 20, 2018

To: EZELL, JAMES #237370

Location: DCF

From: Mark Knutson, Director’s Designee 7a Kirton

Your grievance/correspondence was filed improperly for the following reason(s):

 

No facility head response to the grievance,

 

No informal action or “Request to Staff’ response included.

Out of time from date of alleged incident until filing request to staff.

Out of time from date of response to request to staff until filing the grievance with facility head.

Received out of time from date of facility head response

You cannot appeal a non-response. See OP-090124 section IV.C.11. or V.C.A.

Inmate on grievance restriction and/or proper documentation not included.

Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in margins.
Attachments to the grievance/appeal (no additional pages allowed except affidavit if required),

Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct, litigation pending,
not within/under the authority/control of the Department of Corrections, etc.)

11, More than 1 issue - only 1 issue allowed per grievance/Request to Staff

12. Not of a sensitive/emergency nature. You must follow the standard grievance process including giving the facility an
opportunity to respond.

13. Requests for disciplinary action against staff will not be addressed in the grievance process,

14, Appeal form not signed/dated.

15, Grievances shall not be submitted requesting monetary compensation,

16, The ruling of the Administrative Review Authority or Director's Designee is final.

17. Facility grievance number not listed oa ihe appost forza.

18, Additional issues submitted in the grievance appeal and not presented in the initial grievance to the facility head for
response, will not be addressed by this office.

19, You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance/appeal
and/or properly resubmit. YOU ARE NOW OUT OF TIME.

20. ‘You did not provide the date that you received the reviewing authority’s response on the appeal form.

21. This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred

22. You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form.

23. Your appeal must be written on the current Misconduct/Grievance Appeal form (DOC060125Veffective 4/17).

24. You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance/appeal which must be

received in ARA within ten (10) days of receipt of this form. DO NOT RETURN THIS FORM WITH YOUR
CORRECTED APPEAL.

x |25. Other: YOUR GRIEVANCE APPEAL FOR JCCC [8-60 REQUIRES FURTHER INVESTIGATION BY THIS
OFFICE. YOU WILL RECEIVE A RESPONSE ON OR BEFORE 8/24/18.

THIS OFFICE WILL NOT PROCESS INCOMPLETE/INACCURATE/OUTDATED APPEAL FORMS
NOTE: Abuse of the grievance process as explained in section IX of OP-090124, will result in restrictions being imposed.

 

 

 

 

 

 

 

SS ed ES

 

at
=

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J acknowledge receipt of this response: 7 AS “/ g
Tnmate’s signature and date

A
P.O. BOX 19480, QRLAHOMA CITY, OK, 73136-0400

EX eT, Lcec

 

 
OHce

JOE M. ALLBAUGH ‘ MARY FALLIN
DIRECTOR GOVERNOR

 

Q \ STATE OF OKLAHOMA.
OKLAHOMA DEPARTMENT OF CORRECTIONS

ADMINISTRATIVE REVIEW AUTHORITY

Iuly 26, 2018

EZELL, JAMES #237370
JCCC 18-60

Mr. Ezell,

Your grievance is being reviewed. Based on the information provided to this office, I have forwarded
your grievance to the Warden at JD7C for further review and investigation. An amended response
will be provided by the reviewing authority within twenty (20) days of receipt of this request.

If, after receiving and reviewing the amended response, you believe that you have grounds for an
appeal as specified on OP-090124 entitled “Inmate/Offender Grievance Process” section VIL.A., you
may do so within the guidelines stipulated in policy.

Sincerely,
Mark K»utson
Mark Knutson, Director’s Designee

The inmate/offender received z copy of this response q op 6 rf &
Signature and date

P.O. BOX 11400
OKLAHOMA CITY, OK. 73136-04C0

1¥-B6
connectted

 
-‘Misconduct/Grievance Appeal To Administrative Review Authority

Inmate Name: James Ezel\ DOC Number: 231310

Facility Where Offense/Grievance Occurred: Offense Code:

 

 

Date of misconduct violation:

 

0 Facility Misconduct Appeal Number wo Facility Grievance Appeal Number
JOO L 1% -b0

 

| received the response of the reviewing authority at the facility on: June 6 J Dove

Fill out this form in blue or black ink. Writing must be legible. | wish to appeal! the reviewing authority's response to the
misconduct/grievance on the following ground(s) only. DO NOT ATTACH ANY OTHER PAGES. (Use ONLY the back side of this
page, if necessary). Your appeal will be returned to you unanswered if any other pages are submitted.

wy ; Newly discovered/available evidence not considered by the reviewing authority, relevant to the issue, necessary for
a proper decision, and why the evidence was not previously available which if considered may alter the decision
(you must clearly state the newly discovered/available evidence); or :

ry Probable error committed by the reviewing authority in the decision such as would be grounds for reversal {you

must clearly state the error committed by the reviewing authority, including citing the part of procedures or statutes _
not followed by the reviewing authority).

Response:

 

 

 

 

 

 

 

| understand that in accordance with OP-060125/OP-090124, | will be charged $2 to appeal a misconduct/grievance to the
Administrative Review Authority or Chief Medical Officer, and that this form is also a request for disbursement of funds from my
trust fund draw account. If | do not have enough funds to cover this cost, the amount will be collected as soon as funds become

available
= LarnaS lt | Fue: , 9218
Signatdire of Innfrate ' Date

DOC 060125V (R 4/17) -

 

 

 
1 — Probable error Conbunced les - Copy mast (ae

(On S349 LT. Packs and Capt. Hodgson violatect the Poly on force
| Now JCC. amended grievance 4 (%bo Crom Ct) he by another Ferst np

guiderce of excessive force Was used ‘

LT Parks odmited offender Mr. Ezall requested the corer”
upon Copt. Hodgson present offender E20 (| requested the Camera. cdlisin
Copt. Hodgson 1 was not Going anywhere with him without the camer,
Lhe Camere whS not available becouse these ICCC offers of DUlchone
Department of Correcton refused ft Follas the same Poly Private Prison are
required to follow, (0.0-0-C.) must Folloo |

|e CLL. Reviewing Ruthorty otempls tp change the first le From iro
eydente of 2xC2SSive Force, the evicore of hod serious the Force, Wes
or dAhreods mode orc moot without video Comer & head held , Spontaneous .
use of forces are vsuelly used on offenders that are violently in
thy ack however’, the RHU cameras on 5-35-14 “support nore of rut |
ayer hoppened bor Copt. Hodgson tp Spontaneously attach of fender
Ezell 4 937370 on 3344 because We sod Tn mot Spay cnywhare with
you Copt . Hodgson witha G Camera’' QXcessive force v eouve Camera
fy record the events” and by prevent dirty offers fram lying , lAllens
flenders, even mor’ (nyacy) offenders.

the P olicy of Mok offenders ony ead all offenders housed in restricted
housing” bath olferdes must be culled before door opens; {horefoce any
Force used in REU i consdéered eycessve ond Policy ore set for offers
rat worl, under 0.0.06" the offeers were fuisting offerder arm and risk
She unyucy support (excessive force) So DHahorne Department of Correction
allow prison offierals ty lie, then ie ee to her to Cog
had hy of tra comera, 2x exrst, Policy must he Fulley
et po wl ‘cot Hodgson Order Le. Parks to spray offendie” pulled Hw
P ( close whin opened f thok not excesswe Capt Hodgcn has threaten

fp Worm me. mended.) J ccc 1¥-ba

 

i vailoble evidence wh tty

 
Grievance Decision from Reviewing Authority

 

 

Inmate/Offender Name: James Ezell DOC Number: 237370
Receipt Date: 06-05-18 Grievance Category Code: 3 Grievance Number: _JCCC 18-60
1. Discrimination 3. Complaint against staff  5.Disciplinary process 7.Medical 9. Records/Sentence Admin.
8.Property/Trust
2. Classification 4. Condition of confinement 6.Legal Fund 10. Religion 11. Personal Identity

 

Decision: Amended Response: Mr. Ezell #237370

A camera was not available due to the use of force being spontaneous and not planned. OC spray was utilized in
compliance with OP 050108 and the level of force was not excessive.

Relief Denied

 

Reviewing Authority — Facility Health Services Admin (medical issues) Date

Dwele 7-218
Review Authofigy - Fatility/District/Unit Head Date

 

| have received a copy of the decision of the reviewing authority.

Dem FI K4-T¥

Signgture of Grievant Date —

 

Signature of Staff Witness and Printed Name of Witness Date

You may appeal to the Administrative Review Authority or Personal Identity ARA at Department of Corrections, P.O. Box
11400, Oklahoma City, OK 73136-0400 or Medical ARA at 2901 N. Classen Blvd, Suite 200, Oklahoma City, OK 73106,
within 15 days of the receipt of response using only DOC Form 060125V entitled "Misconduct/Grievance Appeal To
Administrative Review Authority.” Do not send this decision to the Administrative Review Authority or Medical ARA.

1. Original to file
2. Copy to inmate/offender

DOC 090124B (R 7/16)

| ew — Tock

—

 
océ

cclol

JOE M. ALLBAUGH MARY FALLIN
GOVERNOR

DIRECTOR

 

STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY

August 22, 2018

EZELL, JAMES #237370
JCCC 18-60

OP-090124 entitled, “Inmate/Offender Grievance Process” states in part, “The inmate/offender may
appeal the reviewing authority’s response to the grievance on the following grounds only:”

1. Newly discovered/available evidence not considered by the reviewing authority,
relevant to the issue, necessary for a proper decision, and why the evidence was not
previously available which if considered may alter the decision. The inmate/offender
must clearly state the newly discovered/available evidence.

2. Probable error committed by the reviewing authority in the decision such as would be
grounds for reversal, The inmate/offender must clearly state the error committed by the
reviewing authority, including the specific section of procedures or statutes not

followed by the reviewing authority.”

In you grievance appeal, you did check number one and two but did not substantiate your appeal nor
did you substantiate your appen with any authority for an error, As such, there has been nothing
offered to the Director which indicates the reviewing authority’s response is not proper. Therefore,
the reviewing authority’s ee is affirmed and relief is denied. The inmate/offender will have
satisfied the exhaustion of administrative remedies required by 57 O.S. § 564, However, the
grievance procedure does not satisfy the additional requirements for exhaustion of administrative
remedies required by the Governmental Tort Claims Act, 51 O.S, § 151 et seq.

nye

Mark Knutson, Director’s Designee

Sincerely,

39349 meled on GH §-16

Inmate’s signature and date

I acknowledge receipt of this response:

P.O. BOX 11400
OKLAHOMA CITY, OK. 73136-0400

=| D— Try
=—-
bs

IN THE UNITED STATES DisteicT Court, FoR
THE EAST cen OST of DELAHtomdy

 

STATE OF OH. RHomMr: )
) SS.NMCV-309,-SHO- 5E5
COUNTY OF Hughes)

SWORN AFFIDAVIT oF JAMES ELELL # 237370

|, James Exe being of lowkul age duly swoan
! aetardng ko \aw ques Me Following gtavement under oath
to-wit;

(i) The affiant states hat lhe was housed at (v.ccc] Jomes

Crablree. Cor cechons\ Faciluy Center m elena OK Crom alo,
September 20\~% until May. 3, QDR. afionl states he Was placed
on WCcL | Situ Jon. 93, org cellphone mscanduck ond signed

a Medumn secur ky Avante packet around end of Cebuary o\g
begining of March. 9014.
(0) Affank further slates on May 3, Qal8 afGant asked to

speak woh and oficer Unct Oficer G Walker \et Cand pork open
coNl onether officer Cotrechonal Officer LT Packs and sat on
Flour nek tr SHU cell \e food port obt \0:3p0m or 00 on May. 3, 90%
addrecsing the bad water we are being Nyce te drink Now other

people. Were transier ing \ehore itkant and Ins tronséyr pocket was
signad test and dermat of access to courts 1. Pais ley and E
came, foal, shorty with Capt —Hdisoo — the Cepkain stated stilt 4
Your hands ouf L stated ty Capt: Hodgcon I am not Gom \
anywhere with you with videortoolages tho Copt. then dure oher 8
offers LT Paks and  Walkw +» qe his orm , the affianté

 

 

h th officers ll and bend x.
right arm wes out the ford port fis were pu ond Ipenbny (a)
i
}

while ofan’ was yelling in the evens offiond cellmate tried to
help affiant& night handed und Wis right arm wes pulled to lus
left side of is loch by LI Parks ard YoWolker on SHU, offianf
asserts thak olthough offers rebsse to provde hand held vickofootoge
sHu has a video comern, ak e4vh end thal unit,

(3) Afant further shetes gfhues cule offers hand t> door handle
left and then came back and opened the door while offiant was
culled cerovied ofhank callmads ofterourd Copt Hodgson pulled af
iank shirt and stated tobe them off then removed rest of affiant
personal +hing from the cell then closed the door and le ati ant
right arm cult to that door handle obt. 16 +o ima maybe longer
wntil they returned unculfed athiant From door and Spiay afiank
ord lefty Cah. Hodgson Continued fo peturn +. SHU cel #14

without video footage Finelly Copt Wd oh raturnca with medical
stall ond Mental Health Me. Harris inwhich oP vank Statcd without

handheld videoteotage at that point Me. Hares staked to opt Hodgson
the Capt. refuced nandteld videohatages,

CD) Afiank contiaued to request the diseiphoary ower James (all
was the only was T wrdd rove fiom that cell James Nell come +>
SHU on May, 3, 20g urd stoteh come out and shower You ate being
trorhored today abfont thon stoked T requested video feats

1 vequest the Catrertc ond a hearing on vty misvirduf ell
said old te afient Lome on a Shower So you Can be transfered
offiant was then taken +5 the Shower by James Nall anc onothur
Sor. wae te wader wes Sp hot Afhank cond not Shaver Capt ames
Nall pushed other Shewer bottum still the Showers burned uttanr
body after the shower Capt Sames Nall to me to @ holdin

coll behind SHU contval at thal pont he weak in contal bebe
ofticers cond un cuff ofbiant Me. (lal) had 4 Casy A muscongur”
ond a Caf x miscanduct und parr fant | oferder tre to

Sign when requesting 4 hearing por VOL poly —— ton

 

 
Offend cd not sign Seenoy ll ok plea guilty on #tus
Diseylinery Keport filed Meag ZBUY sign off by James te //
Gand Jison Bryink Hen transficred atfiank ty DoF on Meay.3 gAg
trom James Crabtree Coprectehxl Cenfe- we 10 he was
plated on fox brevo and on May. 7 904 Pilot povided &
custudy usessmenT pecommendins alhiant pe vvernde to
nesigm Security yrth medum orl v7 Muy Mb, Ply a fheat
Was plate on Leche Charli EC-10/ |
6) Mant bother states LT Parks Go Welker pulled afrant
right arm te is left side. of his body v0 leq. 3, 21P ond
affiant have requested Videofatoge for stew James /lal/
marie off the not guilty of Cless A offense report forged

Qf fi Gat naewmne- refused to lef tobbienrt merk oft Nof guilty
on Class A forged Narn 1h Seefon /

( L) BP Aflank further contends LAWS CORPLCTIoML Fray
ig under contvoct of Deperdnenf of Crretisn, and General
Cownse{ Davd Cnet 15 pier Lows Libvavy ad (D2) were,
affian’ has pee retaliated v1 by baw bi Pray Super vier Me,
Patterson Law Librecy Coels looway Raven , 2 John Doe Laws Library
Lek Be boags, Gn PAE Gnd “tan Bde Eche Max ULC mem bers
Yo 1s, firece, Gs Adbin and Lis ipk Kaun, Ze Vane , So bullock
Gnevance Cord. Ng Terry Uaderwnd and bb0.c Mark. Fneston
ond in akhhon affank would state Jumes Crobteee Cotrectondl
Lentir filed Chovges pn ohionk because IIp sconduey WAS
supported by policy

 

Id Cera i

Subscribed and suom + befwe me thy _ 12 offaugest 20 19

 

 

RO
Notary Public ISI Ne Sede wr fEORS,
= fe 2
My Commac grin 2y pes Ws NS- S56 35 exe. oS)
27,

My,

“

“ty WOF ORL
“AW

% A =
TE a LS s

3of3
